COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-15-00827-CV
Style:                             Johnathon Dean
                                   v. Aurora Bank, FSB f/k/a Lehman Brothers Bank, FSB, Nationstar Mortgage LLC, and
                                   Alvin Gerbermann
Date motion filed*:                February 10, 2016
Type of motion:                    “Supporting Reply—Appellant’s 3rd Motion for Extension of Time to File Brief”
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                             December 30, 2015
         Number of previous extensions granted:              2           Current Due date: March 14, 2016
         Date Requested:                                February 29, 2016

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (moot)
                   Other: _____________________________________
          On February 11, 2016, the Court granted appellant’s motion for extension of time, filed on January 27, 2016, and
          extended the time to file appellant’s brief to March 14, 2016. Accordingly, appellant’s motion for extension of
          time, filed on February 10, 2016, is dismissed as moot. Appellant’s brief remains due to be filed no later
          than March 14, 2016.



Judge’s signature: /s/ Russell Lloyd
                                                          Acting for the Court

Panel consists of       ____________________________________________

Date: February 23, 2016